F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JAN 28 1998
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    SHERRY D. OAKS,

              Debtor,                                  No. 97-1224
                                                   (D.C. No. 97-AP-692)
                                                         (D. Colo.)
    SHERRY D. OAKS,

              Appellant,

    v.

    SALLY J. ZEMAN, Chapter 13
    Trustee,

              Appellee.




                           ORDER AND JUDGMENT *



Before PORFILIO, KELLY, and HENRY, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Debtor Sherry D. Oaks appeals pro se from the district court’s order

dismissing, for failure to comply with the court’s orders, her appeal from an order

of the bankruptcy court.

      On April 4, 1997, the magistrate judge ordered Ms. Oaks to appear at a

prebriefing conference on May 7, and stated in the order that failure to appear at

the conference would be considered noncompliance with the order and could

result in dismissal with prejudice. On April 18, the district court ordered her to

show cause within ten days why the appeal should not be dismissed for failure to

prosecute because Ms. Oaks had not filed a designation of the record as required

by Bankr. R. 8006. On May 5, she filed her response to the show cause order in

which she indicated that she had been incapacitated by “dispolia” since April 26,

and that she had not received notice of the Rule 8006 violation until May 2. She

requested a ten-day extension in which to comply with Rule 8006. Ms. Oaks

failed to appear at the May 7 prebriefing conference as ordered; at least one of

her creditors did appear. The magistrate judge recommended that because of her

failure to appear as ordered, the appeal be dismissed with prejudice. On May 9,


                                         -2-
Ms. Oaks filed a “motion for request for mercy, understanding, and justice” in

which she stated that she had not received any notice of the hearing scheduled for

May 7, and only learned about it, on May 9, from a creditor’s attorney. On May

13, the district court adopted the recommendation of the magistrate judge and

dismissed the appeal for failure to comply with the court’s orders.

      We review the district court’s dismissal for failure to prosecute for abuse of

discretion. See Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994). We have

fully considered Ms. Oaks arguments and conclude that Ms. Oaks has not

demonstrated that the district court abused its discretion in dismissing the appeal.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -3-